DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Claims 1-8 and 11-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14-16 and 18, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 19, 21 and 22, directed to the invention(s) of Group III - image compression, require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 8/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-8. 11-12, and 26 are allowed.  Claims 14-16 and 18 are also allowable and have been rejoined.  
The following is an examiner’s statement of reasons for allowance:  Examiner agrees with Applicant’s arguments that the cited references do not teach the claim 1 limitation of:  “determine a number of sub-images based on a width of the raw image, a width of an overlap region, and a size of the line buffer, in response to the width of the raw image being larger than the size of the line buffer, the overlap region being a region shared between two adjacent sub-images;”  References Tanaka et al. U.S. Pub. No. 2015/0070530, Kudo et al. U.S. Pub. No. 2006/0140498, Cote et al. U.S. Pub. No. 2015/0296193, Dabral et al. U.S. Pub. No. 2017/0161873, Shen et al. U.S. Pub. No. 2020/0051260, Mochinaga U.S. Patent No. 5,079,639, Ju et al. U.S. Patent No. 9,681,055 and Hu et al. U.S. Pub. No. 2020/0137334 is made of record as teaching the art of an image signal processor.  However, none of the prior art teaches or suggests:  
from claim 1 - “determine a number of sub-images based on a width of the raw image, a width of an overlap region, and a size of the line buffer, in response to the width of the raw image being larger than the size of the line buffer, the overlap region being a region shared between two adjacent sub-images;” 
from claim 14 – “determining a number of stripe images based on the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 7/01/2021, with respect to the 35 U.S.C. § 103 Rejections of claims 1-8, 11-12 and 26 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of the previous Office Action has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612